NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREGORY MELVIN HAYNES,                          Nos. 13-16189
                                                    15-15550
                Plaintiff-Appellant,
                                                D.C. No. 3:11-cv-05021-JST
 v.

CHRISTIAN HANSON; et al.,                       MEMORANDUM*

                Defendants-Appellees.

                   Appeals from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Gregory Melvin Haynes, an attorney, appeals pro se from the district court’s

judgments dismissing his action alleging federal claims arising out of an alleged

altercation in the hallway of a federal district court. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Manufactured Home Cmtys. Inc. v. City of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005) (dismissal on the basis of res

judicata); Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003) (summary

judgment); Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1388 (9th Cir. 1987)

(dismissal under Fed. R. Civ. P. 12(b)(6)). We may affirm on any basis supported

by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      Appeal No. 13-16189

      The district court properly dismissed Haynes’s claims against defendants

Herrera, Hoeper, and Zaheer as barred by the doctrine of res judicata because

Haynes could have raised his claims in his prior California state court action,

which involved the same primary rights, the same parties or privies, and resulted in

a final judgment on the merits. See Furnace v. Giurbino, 838 F.3d 1019, 1023 (9th

Cir. 2016) (a federal court must apply the res judicata law of the state in which the

judgment was entered); DKN Holdings LLC v. Faerber, 352 P.3d 378, 382 n.1 &

386-87 (Cal. 2015) (setting forth requirements for res judicata, or claim preclusion,

defining primary rights doctrine, and discussing privity).

      The district court properly dismissed Haynes’s claims against defendant

Tolbert because Haynes failed to allege facts sufficient to state a plausible claim.

See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (factual allegations must

“state a claim to relief that is plausible on its face”); United States v. Mendenhall,


                                           2                                    13-16189
446 U.S. 544, 551-52 (1980) (threshold for detention under the Fourth Amendment

seizure).

      To the extent that Haynes alleged an equal protection claim against

defendant Tolbert, dismissal was proper because Haynes failed to allege facts

sufficient to state a plausible claim. See Twombly, 550 U.S. at 570; Serrano, 345
F.3d at 1082 (requirements for equal protection claim based on membership in a

protected class).

      Appeal No. 15-15550

      The district court properly dismissed Haynes’s Fourth Amendment claim

against defendants Hanson and Oberstein based on Haynes’s initial detention

because Haynes failed to allege facts sufficient to show that the initial detention

was unreasonable. See United States v. Grigg, 498 F.3d 1070, 1081 (9th Cir.

2007) (explaining when, under the totality of circumstances, an officer may

conduct an investigatory stop based on a completed misdemeanor).

      The district court properly granted summary judgment on Haynes’s Fourth

Amendment claim against defendants Hanson and Oberstein based on the length of

Haynes’s detention because Haynes failed to raise a genuine dispute of material

fact as to whether defendants failed to “diligently pursue[] a means of investigation

that was likely to confirm or dispel their suspicions.” United States v. Torres-

Sanchez, 83 F.3d 1123, 1129 (9th Cir. 1996) (citation and internal quotation marks


                                          3                                    13-16189
omitted).

      The district court did not abuse its discretion by dismissing Haynes’s claims

against defendant Coughlin with prejudice for failure to prosecute after providing

Haynes multiple warnings to comply with its orders to serve Coughlin. See

Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (setting forth standard

of review and factors that district court must weigh in determining whether

dismissal for failure to prosecute under Rule 41(b) is warranted).

      The district court did not abuse its discretion by dismissing without

prejudice Haynes’s claims against defendant Almaraz for failure to effectuate

service of process because Haynes failed to show that he served Almaraz with the

First Amended Complaint. See Fed. R. Civ. 4(i) (requirements for serving federal

employee); Fed. R. Civ. P. 4(m) (setting forth time limit to effect service absent

showing of good cause); Puett v. Blandford, 912 F.2d 270, 273 (9th Cir. 1990)

(standard of review).

      The district court did not abuse its discretion by denying Haynes leave to file

a Second Amended Complaint because the relevant factors weighed against

granting leave. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir.

2002) (setting forth standard of review and factors relevant to a motion to amend

and explaining that “when a district court has already granted a plaintiff leave to

amend, its discretion in deciding subsequent motions to amend is particularly


                                          4                                    13-16189
broad.” (citation and internal quotation marks omitted)).

      We reject as without merit Haynes’s contentions regarding the United States

Attorney’s Office’s representation of defendant Almaraz.

      AFFIRMED.




                                         5                                13-16189